Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on June 30, 2021 for the patent application 17/363,245.   Claims 1 – 17 are pending in the application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim(s) 1 – 17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 17 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of:

( A ) ( a ) at least one financial services provider, each of the at least one financial services provider comprising a compute device for authorizing financial transactions; and 
( B ) (b) a contactless payment facilitator comprising a central controller, the central controller being in electronic communication with the compute device for each of the at least one financial services provider; 
( C ) (c) wherein the central controller maintains a set of transaction parameters for the consumer wearable device, the central controller applying the set of transaction parameters to the contactless payment initiated using the consumer wearable device.  

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract).

The use of the compute device or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “comprising” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) and ( B ) above in Applicant’s specification para [0041], which discloses “Financial services provider 19 is shown comprising a compute device 33 in communication with central controller 23. Among other things, computer device 33 maintains the financial account information for consumer 15 and, if appropriate, verifies the processing of any contactless transactions initiated by consumer 15.“.  

Also, claim 1, limitation ( B ) above in Applicant’s specification para [0036], which discloses “As seen in FIG. 1, system 11 comprises a contactless payment facilitator 13, which serves as the communication hub between at least one consumer 15, at least one vendor 17, at least one financial services provider 19, and at least one charitable entity 21. As will be described in detail below, the inclusion of contactless payment facilitator 13 into the electronic payment architecture introduces a number
of previously unattainable advantages.“.  

Also, claim 1, limitation ( B ) and ( C ) above in Applicant’s specification para [0037], which discloses “Contactless payment facilitator 13 is represented herein as comprising a central controller 23 in the form of a server or other similar web-enabled compute device. Controller 23 is uniquely programmed to execute the novel contactless payment process, which will be described further below.“. 

Also, claim 1, limitation ( C ) above in Applicant’s specification para [0014], which discloses “Accordingly, as one feature of the present invention, there is provided a system for processing a contactless payment with a vendor using a consumer wearable device, the system comprising (a) at least one financial services provider, each of the at least one financial services provider comprising a compute device for authorizing financial trans­ actions, and (b) a contactless payment facilitator comprising a central controller, the central controller being in electronic communication with the compute device for each of the at least one financial services provider, (c) wherein the central controller maintains a set of transaction parameters for the consumer wearable device, the central controller applying the set of transaction parameters to the contactless payment initiated using the consumer wearable device.“.  

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claim 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claim 1 is not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  
Dependent Claims

Dependent claims 2 – 17 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 17 are further define the abstract idea or further define the extra-solution activities that are present in independent claim 1 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 - 17 clearly further define the abstract idea as stated above and claims 3 - 17 further define extra-solution activities such as wherein the set of transaction parameters maintained by the central controller is modifiable by the consumer compute device through a designated website in communication with the central controller; and further comprising at least one charitable entity, each of the at least one charitable entity comprising a compute device for managing electronic payment of charitable contributions and presenting data and transmitting/receiving data.  Furthermore, dependent claims 2 – 17 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 17 are not seen to be statutory.


Claim Rejections – 35 USC §103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 17 are rejected under 35 U.S.C. 103 as being obvious over Koun Han et al.  (Pat. # US 10,366,378 B1 – herein referred to as Han) in view of Max E. Metral  (Pub. # US 2016/0267458 A1 – herein referred to as Metral).

Re: Claim 1, Han discloses a system for processing a contactless payment with a vendor using a consumer wearable device, the system comprising: 
( a ) at least one financial services provider, each of the at least one financial services provider comprising a compute device for authorizing financial transactions (Han, col. 25, lines 7 – 29 – For example, one of the rules in the knowledge base may be determining whether the request was authorized based on device fingerprinting as authentication in the offline mode. In one implementation, the acquirer 120 is a bank or financial institution that processes payments (e.g., credit or debit card payments) and may assume risk on behalf of a merchant 103 or a plurality of merchants 103 aggregated by and represented under PPS 114. The acquirer 120 sends the fund transfer request to the computer system 122 of a card payment network (e.g., Visa, MasterCard, Discover or American Express) (hereinafter "card payment network 122") to determine whether the transaction is authorized or deficient in any other way. In some implementations, PPS 114 may serve as an acquirer and connect directly with the card payment network 122. The card payment network 122 forwards the data to the computer system of an issuing bank 124. The issuer 124 is a bank or financial institution that offered a financial account (e.g., credit or debit card account) to the buyer 102A or 102B. The issuer makes a determination as to whether the buyer 102A has the capacity to absorb the relevant charge associated with the payment transaction.); and 
(b) a contactless payment facilitator comprising a central controller, the central controller being in electronic communication with the compute device for each of the at least one financial services provider (Han, col. 55, lines 8 – 18 – The payment card used in the example above is one type of a financial instrument. Other types of financial instruments, other than the payment card, can be used to initiate the transfer of funds. Another example of a financial instrument is a biometrically identifiable instrument, such as a person's finger (e.g., for fingerprint recognition), face, iris or retina, heartbeat, voice pattern, genetic parameter unique to the user, etc. Alternatively, a financial instrument can be a software instrument or virtual instrument, such as a virtual wallet, optionally embedded in a hardware device to enable contact or contactless payments.).
 However, Han does not expressly disclose:  
(c) wherein the central controller maintains a set of transaction parameters for the consumer wearable device, the central controller applying the set of transaction parameters to the contactless payment initiated using the consumer wearable device.
In a similar field of endeavor, Metral discloses:
(c) wherein the central controller maintains a set of transaction parameters for the consumer wearable device, the central controller applying the set of transaction parameters to the contactless payment initiated using the consumer wearable device (Metral, [0076], [0087] – In an example, terminal 192 sends client machine 102A a merchant identifier (ID) and data (e.g., a number, an alphanumeric string, a binary large object, or any other type (s) of data) to be stored on client machine 102A. Terminal 192 also may provide one or more parameters describing how data is to be stored. For example, terminal 192 may send client machine 102A loyalty card information, transactional information, or other types of information that a user may reference for use in the future. Terminal 192 also may define one or more parameters for the data, such as privacy parameters, validity or expiration parameters, or other criteria about how the data is to be stored and/or used. In one example, terminal 192 creates and sends client machine 102A a new loyalty card for the user and indicates that the loyalty card may be used by other family members or computing devices associated with the user. Further, terminal 192 may indicate that the loyalty card is valid for a period of one or more days, weeks, months, years, etc.).  
Therefore, in light of the teachings of Metral, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Han, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing enhanced mobile transactions and payments offer enhanced convenience, security, and experiences that would benefit merchants, consumers, and payment service providers.

Re: Claim 2, Han discloses the system as claimed in claim 1 
wherein the set of transaction parameters applied to the contactless payment initiated using the consumer wearable device is modifiable (Han, col. 5, lines 20 – 26 – In one implementation, the risk heuristic model and the 20 parameters can be dynamically modified by the payment processing system. For example, the thresholds can be modified through a communication, e.g., in the background when there is an Internet connection, with the payment processing system. Some risk parameters can also be updated to weigh more than the others.).  

Re: Claim 3, Han discloses the system as claimed in claim 2 
further comprising a consumer compute device in electronic communication with the central controller (Han, col. 28, lines 58 – 67 – The device-payment object relationship, also referred to as the profile or signature of the communication device, can be stored in a central payment processing system, such as PPS 242, or locally within, for example, a secure enclave system, such as database 220, in the payment object reader 206. The PPS 242 may include a comparator 244, the device fingerprint/risk data 246 as received from the payment object reader 206, and registered fingerprints/risk data 248, which is a database of registered fingerprints/risk data from all known devices.).  

Re: Claim 4, Han discloses the system as claimed in claim 3 
wherein the set of transaction parameters maintained by the central controller is modifiable by the consumer compute device (Han, col. 5, lines 20 – 26 – In one implementation, the risk heuristic model and the 20 parameters can be dynamically modified by the payment processing system. For example, the thresholds can be modified through a communication, e.g., in the background when there is an Internet connection, with the payment processing system. Some risk parameters can also be updated to weigh more than the others.).  

Re: Claim 5, Han discloses the system as claimed in claim 4 
wherein the set of transaction parameters maintained by the central controller is modifiable by the consumer compute device through a designated website in communication with the central controller (Han, col. 5, lines 19 – 26 – In one implementation, the risk heuristic model and the 20 parameters can be dynamically modified by the payment processing system. For example, the thresholds can be modified through a communication, e.g., in the background when there is an Internet connection, with the payment processing system. Some risk parameters can also be updated to weigh more than the others.); (Han, col. 65, lines 4 – 40).  

Re: Claim 6, Han discloses the system as claimed in claim 4 
wherein the set of transaction parameters maintained by the central controller is modifiable by the consumer compute device through a software application programming interface that is designed to communicate with the central controller (Han, col. 53, lines 33 – 49 – The payment object reader 1000 may communicate with a POS terminal (e.g., transaction processing software applications executing on a tablet, or a computer) and various neighboring and remote, but connected, devices, such as buyer devices. The payment object reader 1000 has the circuitry and logic to register a new device presented at the time of transaction along with a payment object, and mapping the device with the object or without the object for any subsequent payment transactions. The device may be registered in a variety of ways based on the characteristics that are obtained. For example, if the radiated performance is to be used as a factor in device registration and identification, the antenna transmitter and receiver of the payment object reader 1000 are initialized. In another example, if the manufacturing tolerances are to be measures, components like the sensors and accelerometers of the payment object reader 1000 are activated.).  

Re: Claim 7, Han discloses the system as claimed in claim 4 
wherein the at least one financial services provider comprises a plurality of distinct financial services providers, each of the plurality of distinct financial services providers comprising a compute device in electronic communication with the central controller (Han, col. 13, lines 23 – 64 – The term "registration application" or "mobile payment portal" as used here, refers to any messaging application that enables communication between users (e.g., sender and 25 recipient of a message) over a wired or wireless communications network. A service provider that delivers a communication service to users, e.g., chat capability, can employ the messaging application. The messaging application can include, for example, a text messaging application for communication between phones (e.g., conventional mobile telephones or smartphones), or a cross platform instant messaging application for smartphones and phones that use the Internet for communication. Within a messaging application context, a user can indicate an intent to transfer money by specifying a payment proxy in a TO field of, e.g., a message, that the user inputs within the messaging application. For example, the user enters into the TO field "$red cross." In another example, the user enters into the TO field "$aaron." Once the user enters a payment proxy, or input, into the TO field, the user can enter a message in a body of the message, e.g., "Here is $10," and send the message. In various embodiments, the message can be a text message, a chat message, an email message, or indeed any other type of message that is capable of being exchanged between computing devices.).  

Re: Claim 8, Han discloses the system as claimed in claim 7 
wherein one of the set of transaction parameters for the consumer wearable device is the designation of one of the plurality of financial services providers to process the contactless payment using the consumer wearable device (Han, col. 8, lines 45 – 64 – While the description hereinafter discusses payment instruments being EMV-chip enabled, it will be understood that any other instrument that has associated with it payment information can be used in the offline mode including magnetic stripe, contactless and mobile payments. Further, the payment instrument in the offline mode can be used for targeted advertising, delivering rewards and coupons, establishing pre-orders, facilitating delivery of orders, and the like, specifically in the offline mode. Owing to the unique and personalized risk analysis, payment transactions are less vulnerable to frauds. Further, the payment process leveraging the risk model in the offline mode is friction-less, easier, more efficient, and more convenient especially when com­ pared to traditional methods of payment that require confirmation of identify or entry of PIN and comparison with a remote system through online channels. Further, according to the present subject matter, it is possible the methods and systems to authenticate payment transaction by confirming presence of environmental signals or a cluster of devices in proximity to the payment instrument.).  

Re: Claim 9, Han discloses the system as claimed in claim 8 
wherein the designation of the one of the plurality of financial services providers to process the contactless payment is modifiable using the consumer compute device (Han, col. 5, lines 20 – 26 – In one implementation, the risk heuristic model and the 20 parameters can be dynamically modified by the payment processing system. For example, the thresholds can be modified through a communication, e.g., in the background when there is an Internet connection, with the payment processing system. Some risk parameters can also be updated to weigh more than the others.).  

Re: Claim 10, Han discloses the system as claimed in claim 7 
wherein one of the set of transaction parameters for the consumer wearable device is financial restrictions on the contactless payment initiated using the consumer wearable device (Han, col. 39, lines 51 – 66 – At step 432, the POS terminal also checks whether the registered device corresponding to the buyer digital signa­ true is associated with any rules or conditions that restrict the use of the registered buyer device as a tool for payment authentication. Additional determination is whether the condition is valid for the current payment transaction. If the condition restricts use of the buyer device for authentication due to the conditions, the flow transitions to step 430. However, if there are no conditions or the condition does not apply to the current transaction, the offline payment trans­ action is authenticated or declined through the presence of buyer device. For example, the rules may allow the buyer to use the credit card unconditionally, but the fingerprint connected to the credit card and device may be authorized for a payment of a certain amount only, or unauthorized for certain purchases.).  

Re: Claim 11, Han discloses the system as claimed in claim 7 
wherein the central controller for the contactless payment facilitator issues to the consumer compute device a selection of electronic alerts relating to the contactless payment (Han, col. 51, lines 34 – 40 – If no match is determined between the payment instrument identifier and the bloom filter array (at least one position value equals "0"), process 800 presents a warning on the POS device display at 814. The warning may alert the merchant that it is not a returning customer, and to be wary of processing the transaction due to the increased risk in transacting with an unknown customer.).  

Re: Claim 12, Han discloses the system as claimed in claim 4 
further comprising at least one charitable entity, each of the at least one charitable entity comprising a compute device for managing electronic payment of charitable contributions (Han, col. 12, lines 37 – 53 – The term "landing page," as used here, refers to a virtual location identified by a personalized location address that is dedicated to collect payments on behalf of a recipient associated with the personalized location address. The personalized location address can include the payment proxy discussed above. In some embodiments, the landing page is identified by a uniform resource locator (URL) that includes a payment proxy, where the URL is accessible through a web browser application installed on a client device of the sender. For example, the URL is www....com/$charityName. In another example, the URL is www....com/$aaron.  In some embodiments, the landing page is identified by a graphical user interface (GUI) of a mobile payment application installed on a client device of the sender. For example, the GUI of the mobile payment application is dedicated to $charityName, where there can be multiple GUIs each dedicated to a different payment proxy.).  

Re: Claim 13, Han discloses the system as claimed in claim 12 
wherein one of the set of transaction parameters for the consumer wearable device is the designation of one of the at least one charitable entity to selectively receive an electronic payment of a charitable contribution in connection with contactless payments initiated using the consumer wearable device (Han, col. 12, lines 46 – 53 – For example, the URL is www....com/$charityName. In another example, the URL is www....com/$aaron. In some embodiments, the landing page is identified by a graphical user interface (GUI) of a mobile payment application so installed on a client device of the sender. For example, the GUI of the mobile payment application is dedicated to $charityName, where there can be multiple GUIs each dedicated to a different payment proxy.).  

Re: Claim 14, Han discloses the system as claimed in claim 13 
wherein one of the set of transaction parameters for the consumer wearable device is an electronic payment of a charitable contribution of a set dollar amount to be received by the one of the at least one charitable entity in connection with the contactless payment initiated using the consumer wearable device (Han, col. 13, lines 1 – 22 – The term "forum," as used here, refers to a media channel (e.g., a social networking website, a microblog, a blog, etc.) that enables user interaction and engagement through comments, posts, and/or messages. The forum can be employed by a service provider to provide various services to users of the forum, e.g., create messages, post comments, interact with one another, etc. Within a forum context, a user can indicate an intent to transfer money by specifying a payment proxy in a message that the user submits, e.g., "posts," on a particular forum, where that payment proxy carries the 10 syntax of the monetary indicator preceding one or more alphanumeric characters. For example, the user posts a message "I support $funnyguy311 with $10." In such an example, the payment service system detects the user's intent to send money, e.g., $10, to "$funnyguy311" and initiates the transfer of money upon identification of a recipient financial account associated with "$funnyguy311." The monetary indicator can correspond to various currencies, e.g., dollar ($), euro (€), pound (£), yuan (¥), etc. Although use of the dollar monetary indicator ($) is used herein, it is to be understood that any currency symbol could equally be used.).  

Re: Claim 15, Han discloses the system as claimed in claim 14 
wherein the set dollar amount of the charitable contribution is modifiable using the consumer compute device (Han, col. 30, lines 49 – 65 – The device detection component 228 may also accompany request for information with specific sequences or payload 212, which it generates or modifies based on the available communication ports 240. The payload 232 may either be common between all devices being registered or unique for each device. The payload 212 can be a data signal or a series of instructions that trigger the device 202-1 or certain components, like the transmitter or sensors, to respond. The nature of responses from the device 202-1 or the content therein is said to be unique for each device and is saved as device fingerprints. The responses from the selected devices can also be in the form of affirmative or negative answers to queries from the payment object reader 206. The responses, whether binary or textual information,).  

Re: Claim 16, Han discloses the system as claimed in claim 13 
wherein one of the set of transaction parameters for the consumer wearable device is an electronic payment of a charitable contribution of a set percentage of the contactless payment to be received by the one of the at least one charitable entity (Han, col. 46, lines 14 – 27 – In various embodiments, the merchant and/or PPS may designate a tolerance by inputting a probability percentage for false positives (i.e., a merchant will tolerate a 1% chance of a false positive). The tolerance may be set for all bloom filters in a merchant profile, or it may be set per criterion. For example, a bloom filter designated to determine whether a payment instrument identifier of a customer is associated with a customer loyalty program may be sized such that the probability of a false positive is relatively high (i.e., >1%). Whereas a bloom filter designated to determine if a payment  instrument identifier is associated with a fraudulent transaction may be sized for a low probability of false positives (i.e., <l %).).  

Re: Claim 17, Han discloses the system as claimed in claim 13 
wherein the one of the set of transaction parameters for the consumer wearable device is the frequency of the electronic payment of a charitable contribution received by the at least one charitable entity in relation to the contactless payment (Han, col. 39, lines 17 – 25 – The payment object reader 206 and the POS terminal access cached data obtained from the PPS 242 at an earlier time when online mode had been established and network connectivity between the PPS 242 and the POS terminal enabled communication and transfer of cached data. The cached data includes risk data pertaining to risk parameters, such as history of declined transactions at a merchant location, history of declined transactions related to a customer, history of declined transaction.).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696